News Release For Immediate Release Outlast Technologies and Dillard’s bring ‘Clarity’ to sleepwear choices: launch new “Just Right” pajamas and nightshirts with temperature regulation Boulder, CO. –- October 04, 2007–– Outlast Technologies, the leader in phase change technology, and Dillard’s, Inc. announce the launch of “Just Right” sleepwear. Marketed under the Dillard’s brand name ClarityTM, the “Just Right” pioneering sleepwear incorporates the benefits of Outlast® temperature regulation technology. The “Just Right” line includes pajamas and nightshirts constructed with a soft blend of Outlast® viscose and cotton. The Outlast® viscose offers all the benefits of regular viscose such as soft, fine feel - similar to cotton or silk, with the ability to absorb moisture, excellent hygienic properties while also providing temperature-buffering capability for extreme comfort. “Outlast® technology is designed to maximize your comfort level by balancing temperature swings while you sleep,”explains Greg Roda, President and CEO of Outlast Technologies. “Our technology is particularly appealing to anyone suffering from night sweats.” Dina Miller, Dillard's Sleepwear Brand Manager, commented, “We’re pleased to be able to offer our Dillard’s customers a quality sleepwear product with an added technology. This is a new direction for us and one that we’re very excited to have launched.” BENEFITS OF “JUST RIGHT” SLEEPWEAR WITH OUTLAST® TECHNOLOGY: ·Night Sweats are less frequent by actively regulating temperature oReduces overheating by absorbing excess heat oKeeps you cooler by storing the excess heat oReleases heat to keep you warm ·Minimizes perspiration by balancing temperature ·Better night’s sleep!Not too hot, not too cold®…
